UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number0-22735 ROBOCOM SYSTEMS INTERNATIONAL INC. (Name of small business issuer as specified in its charter) New York 11-2617048 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 Fairbanks Boulevard, Woodbury, NY11797 (Address of principal executive offices) 516-692-8394 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO o Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4,840,984 shares of common stock as of January 25, 2011. EXPLANATORY NOTE Robocom Systems International Inc. (“we,” “us” or “our”) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to our Quarterly Report on Form 10-Q for the quarter ended November 30, 2010, originally filed with the Securities and Exchange Commission (the “SEC”) on January 25, 2011 (the “Original Form 10-Q”), to amend our Original Form 10-Q to revise the disclosures contained in Item 4 Controls and Procedures in our Original Form 10-Q to include certain information required by Items 307 and 308 of Regulation S-K. In addition, we are concurrently filing our Form 10-K/A for the year ended May 31, 2010 and our Form 10-Q/A for the quarter ended May 31, 2010. For purposes of this Amendment, and in accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), Item 4 of the Original Form 10-Q has been amended and restated in its entirety. In addition, as required by Role 12b-15 under the Exchange Act, currently-dated certifications from our principal executive officer and principal financial and accounting officer are filed as exhibits to this Amendment under Item 6 of Part II hereof. Except as stated herein, this Amendment does not reflect events occurring after the filing of the Original Form 10-Q and no attempt has been made in this Amendment to modify or update other disclosures as presented in the Original Form 10-Q. Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Form 10-Q. PART I.FINANCIAL INFORMATION ITEM 4.CONTROLS AND PROCEDURES (a)As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and principal accounting officer, of the effectiveness of the design and operation of the disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Based upon the evaluation, our Chief Executive Officer and principal accounting officer concluded that, as of the end of the period, the disclosure controls and procedures were effective. (b)During the period covered by this report, there were no changes in our internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the internal controls over financial reporting. PART II.OTHER INFORMATION ITEM 6.EXHIBITS The exhibits required by this item are listed on the Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized, in Woodbury, New York, on March 14, 2011. ROBOCOM SYSTEMS INTERNATIONAL INC. By: /s/Irwin Balaban Irwin Balaban Chief Executive Officer and Principal Financial and Accounting Officer Exhibit Index Exhibit No. Description Certification of our Chief Executive Officer and Principal Financial and Accounting Officer, Irwin Balaban, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of our Chief Executive Officer and Principal Financial and Accounting Officer, Irwin Balaban, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
